Per Curiam.
This action was brought to recover a sum alleged to have been promised by the defendant to the plaintiff on compromise. There was a verdict for the plaintiff and the defendant appeals from the order denying his motion for a new trial.
Some 14 or 15 years ago the defendant was one of the plaintiff’s attorneys in a personal injury suit which resulted in a recovery of something like $5,000. There was a dispute or misunderstanding as to the amount of the attorneys’ fees, the •question being whether the attorneys were to have one-third or one-fourth of the recovery.
The plaintiff alleges that in March, 1901, the matter was compromised by the defendant agreeing to pay her $275.25, and the suit is upon such agreement. The evidence is very unsatisfactory, but we are of the opinion that it justified ithe jury in finding that such an agreement was made and that such sum was ito be immediately payable though the agreement may have contemplated an (insignificant delay of a few days.
'The .evidence supports the claim that partial payments were made which 'kept the obligation alive.
The court was in error in instructing the jury to compute interest on the $275.25 from the date of the compromise, then to deduct the payments made, and that the balance would be the verdict. The payments should have been *533applied on the principal as of the date made and thereby interest reduced. Exception was taken at the time and in the motion for new trial, but is not assigned as error here. It cannot be considered.
Order affirmed.